Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com 1940 Act File No. 811-7440 February 26, 2016 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Dimensional Emerging Markets Value Fund File No. 811-7440 Ladies and Gentlemen: Pursuant to Rule 8b-16 under the Investment Company Act of 1940, as amended (the "1940 Act"), submitted electronically via the EDGAR system, please find Amendment No. 35 (the “Amendment”) to the Registration Statement of Dimensional Emerging Markets Value Fund (the “Fund”) on Form N-1A. The Amendment is being filed for the purposes of: (i) responding to comments conveyed by the U.S. Securities and Exchange Commission’s staff concerning Amendment No. 34 to the Fund’s Registration Statement that was filed with the U.S. Securities and Exchange Commission on July 21, 2015 under the 1940 Act; and (ii) updating the Fund’s financial statements for the fiscal period ended October 31, 2015 and making certain non-material changes. Please direct questions or comments relating to this filing to me at (215) 564-8048 or, in my absence, to Brian Crowell, Esquire at (215) 564-8082. Very truly yours, /s/ Jana Cresswell Jana Cresswell Philadelphia, PAl Malvern, PA l New York, NY l Harrisburg, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
